    IN CLERK'S OFFICE
US DISTRICT COURT E.D.N.Y.

★ OCT 03 2D19           AUNITED STATES DISTRICT COURT
BROOKLYN OFFICE EASTERN DISTRICT OF NEW YORK


 United States of America                                     NOTICE OF APPEARANCE


         -V-                                                  DocketNumber; i9- m (r-/)^c ^
                                                              Judge;

   efendant.                                                  Date:




                 PLEASE NOTICE, that Ihave been RETAINED by                            CA^ACi^Q
 the above named defendant. Iwas admitted to practice in               district on _ nm            .

                                        Signature:        1
                                                                         Ir

                                        Print Name:     L                     (j^Orm aX)
                                        Bar Code:               ikr£sro f
                                        Office Address:




                                        Telephone #:



     NOTICE TO ATTORNEY***


                 **Bar Code - Theattorney's initials and last four digits of the social security
 number must appear on all pleading.
